Citation Nr: 0713666	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-38 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim for service connection for a psychiatric 
condition (claimed as a mental condition) and, if so, whether 
entitlement to service connection for the disability is 
established.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1958 to 
April 1960.

In a May 1960 decision, the RO denied the veteran's original 
claim for service connection for a nervous condition, 
(characterized by the RO as schizoid personality).  The 
veteran was notified of the denial of the claim later that 
same month, but he did not appeal.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of February, March, and April 2004 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, that 
declined to reopen the veteran's claim for service connection 
for schizoid personality (claimed as a nervous condition and 
a mental condition).

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for a psychiatric 
condition is set forth below.  The claim for service 
connection for a psychiatric condition, on the merits, is 
addressed in the remand following the order; that matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  In a May 1960 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition (characterized by the RO as schizoid 
personality); although the RO notified the veteran of this 
denial later that month, he did not initiate an appeal.

2.  New evidence added to the record since the May 1960 RO 
decision is not cumulative and redundant of previous evidence 
of record at the time of the prior denial, and the evidence 
by itself or in connection with prior evidence relates to an 
unestablished fact necessary to substantiate the claim. 


CONCLUSION OF LAW

1.  The May 1960 RO decision that denied the veteran's claim 
for service connection for a nervous condition is final.  38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

2.  As evidence added to the record since the RO's May 1960 
denial is new and material, the requirements for reopening 
the veteran's claim for service connection for a psychiatric 
condition are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome below no conceivable prejudice to the veteran could 
result from the adjudication of whether new and material 
evidence has been received.  

II.  Analysis

At the time of the May 1960 rating decision, the evidence of 
record included the veteran's service medical records.  In 
June 1959, the veteran was initially diagnosed upon admission 
to the United States Naval Hospital with depressive reaction 
which was then changed to schizophrenic reaction, paranoid 
type, after the veteran underwent further evaluation.  Upon 
being readmitted to the Naval Hospital in January 1960, he 
was diagnosed with emotional instability reaction which was 
then changed by reason of error to schizoid personality.  In 
April 1960 he was discharged, under honorable conditions, due 
to unsuitability by reason of his schizoid personality 
disorder. 

In May 1960, the RO denied service connection for a nervous 
condition because the condition was diagnosed as schizoid 
personality which was a constitutional or developmental 
abnormality and not a disability under the law.  The RO 
considered his service medical records and concluded that 
they were negative for any evidence of overt psychosis or 
severe psychoneurosis.  The RO notified the veteran of that 
decision later that month, but he did not then file a timely 
appeal.  Since the veteran did not timely appeal the RO's 
decision, it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.

The veteran sought to reopen his claim for service connection 
for a mental condition in March 2003.  He contends that his 
psychiatric problems had their onset during his active 
service in the Navy and that since his discharge he received 
continuous medical treatment.  Under pertinent legal 
authority, VA may reopen and review a claim, which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran. 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 
1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new. As indicated by the regulation cited above, 
and by judicial case law, "new" evidence is that which was 
not of record at the time of the last final disallowance (on 
any basis) of the claim, and is not "merely cumulative" of 
other evidence that was then of record. This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record. After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the May 1960 RO decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the record includes an 
unidentified May 1964 inpatient hospital record reflecting 
that the veteran had made a suicide attempt and had a history 
of progressive depression.  He had been transferred 
previously from Queens General Hospital and from Kings County 
Psychiatric Hospital.  He was in poor contact, although fully 
oriented, was severely depressed, expressed ideas of 
hopelessness, admitted to a deliberate attempt to poison 
himself, possible history of auditory hallucinations, had the 
impression that people were chasing him, affect was blunted 
insight and judgment were markedly impaired.  The diagnosis 
was schizophrenic reaction, schizo-affective type (suicide 
attempt).  Subsequent private medical records reflect 
treatment for psychiatric conditions variously diagnosed as 
bipolar dismania; nervousness secondary to alcohol usage; 
major depressive disorder, not otherwise specified (NOS); 
depressive disorder; depression, and alcohol dependence.  The 
veteran's brother submitted a March 2004 statement that the 
veteran's mental capacity changed after his discharge from 
the Navy as he began to drink and get in trouble with the law 
and he had sudden mood changes, memory loss, and 
dysfunctional behavior.  

The Board notes that the above evidence is obviously "new" in 
that it was not considered by the RO at the time of the May 
1960 rating decision.  Moreover, the Board finds that such 
evidence is "material" in that it relates to a critical 
element of the claim that was previously unmet, specifically 
Hickson element (1), medical evidence of a current disability 
(i.e., an acquired psychiatric disability rather than a 
personality disorder).  The new evidence submitted shows that 
the veteran was diagnosed with schizophrenic reaction in May 
1964, which, the Board points out, was one of the psychiatric 
conditions that the veteran was originally diagnosed with in 
service in June 1959.   In addition, even though the 
veteran's brother, as a layman, is not competent to make a 
diagnosis, he is competent to report observable symptoms, and 
in this case as to the veteran's observable behavior before 
and after service.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995)
 
Thus, the Board finds that the record contains new evidence, 
neither cumulative nor redundant of the evidence previously 
of record, that when considered with the previous evidence of 
record, raises a reasonable possibility of substantiating the 
veteran's claim.  Accordingly, the Board finds that the 
veteran has submitted new and material evidence sufficient to 
reopen a claim of entitlement to service connection for a 
psychiatric condition.  However, as explained in the REMAND 
below, further development is necessary before the Board can 
address the merits of the veteran's claim.


ORDER

To the limited extent that new and material evidence has been 
presented to reopen the claim of service connection for a 
psychiatric condition, the appeal is granted.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for a psychiatric 
condition, the Board may proceed with adjudication of this 
claim on the merits only after ensuring compliance with VA's 
notification and assistance duties.

An unidentified May 1964 private medical record reflects that 
the veteran was transferred from Queens General Hospital 
following a suicide attempt and he was transferred to Kings 
County Psychiatric Hospital where he stated there was "no 
solution except to die."  In a March 2004 statement, the 
veteran stated that after he was discharged from service, he 
was told to seek psychiatric treatment.  A few years after 
that he was committed to Creedmoor Psychiatric Hospital in 
Queens, New York, and then was imprisoned at the Federal 
penitentiary in Lewisburg, Pennsylvania, where he received 
treatment for psychiatric problems.  The Board observes that 
the above medical evidence is not of record.  Prior to an 
adjudication of the claim, attempts to obtain these records 
should be done.

A review of the evidence reflects that the veteran's 
enlistment examination did not show any evidence of a 
psychiatric or personality deviation.  However, the veteran's 
claim for service connection for a psychiatric condition has 
been previously denied on the grounds that the condition is a 
result of a personality disorder that pre-existed service.  
His service medical records and post-service medical records 
reflect that he has been diagnosed with various psychiatric 
conditions to include: depressive reaction; schizophrenic 
reaction, paranoid type; schizoid personality; schizophrenic 
reaction, schizo-affective type; bipolar dismania; depressive 
disorder, NOS; and nervousness secondary to alcohol usage.  
As pointed out by the veteran and his representative, the 
veteran has not been afforded a VA examination in connection 
with his claim.  In this case, the Board is of the opinion 
that the veteran should be afforded a VA psychiatric 
examination to determine if any currently diagnosed 
psychiatric condition is directly related to or had its onset 
during service or within one year of service.  See 38 
U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).
 
Additionally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As these 
questions are involved in the present appeal, this issue must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his representative a letter with respect 
to the claim for a psychiatric condition, 
on the merits, that complies with the 
notification and duty to assist 
requirements of the VCAA.  The letter 
should include notice of the type of 
information necessary to substantiate a 
claim for service connection for the 
condition, as well as assign a disability 
rating, and an effective date-in the 
event that the claim of service 
connection is granted.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005); 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all health care 
providers that have treated him for his 
psychiatric condition since service.  
This should specifically include 
treatment records from the Creedmoor 
Psychiatric Hospital in Queens, New York; 
Queens General Hospital; Kings County 
Psychiatric Hospital; and the mental 
health center at the Federal penitentiary 
in Lewisburg, Pennsylvania.  After 
obtaining any necessary authorization, 
the RO should request copies of the 
records of such identified treatment.  
The aid of the veteran in securing these 
records should be enlisted, as needed.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After associating with the claims 
folder all available records received, 
the RO should schedule the veteran for a 
VA psychiatric examination, by a 
psychiatrist (an M.D.), to ascertain the 
nature and etiology of any current 
psychiatric disability.  The claims file 
and a copy of this Remand must be made 
available to the examiner for review in 
connection with the examination.  All 
indicated tests or studies should be 
performed.  The report of examination 
should contain a detailed account of all 
manifestations of any psychiatric 
disability found to be present.

Based on the medical findings and a 
review of the claims folder, if the 
examiner diagnose a current psychiatric 
disability, the examiner should offer an 
opinion as to whether the veteran's 
current psychiatric disorder pre-existed 
service; and if so, whether such disorder 
progressed beyond the natural progression 
of the disease during the course of the 
veteran's period of service.  The 
examiner should provide supporting 
medical evidence to support a conclusion 
that his current psychiatric disorder 
pre-existed service.

If a psychiatric disorder did not pre-
exist service the examiner is requested 
to opine (a) whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the current psychiatric 
disorder had its onset during his period 
of active service; (b) whether it is at 
least as likely as not that the veteran 
had a psychosis that was manifested 
within one year following his discharge 
from service in April 1960; or (c) is 
otherwise medically related to service

In rendering the requested opinions, the 
physician should discuss the veteran's 
service medical records and findings 
therein as well as the veteran's 
assertions.  The physician should set 
forth all examination findings, together 
with the complete rationale for the 
conclusions reached, in a printed 
(typewritten) report.

4.  The RO should ensure that all 
requested action has been completed (to 
the extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.   After completing the foregoing, and 
any additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim for service 
connection for a psychiatric condition, 
on the merits.  If the benefit sought on 
appeal remains denied, the RO should 
furnish the veteran and his 
representative with a supplemental 
statement of the case that contains all 
applicable laws and regulations, along 
with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


